Title: To Alexander Hamilton from Theodore Sedgwick, 22 February 1799
From: Sedgwick, Theodore
To: Hamilton, Alexander



Philadelphia 22. feby. 1799.
Dear sir

In answer to yours of the 19th.—The gentlemen from Massa. have been together, I mean such as I requested, & have agreed on the following as the most eligible division of that state for the purpose of recruiting in your plan. Maine a district—four places of Rendezvous, Portland, Wiscasset, Augusta & custine. The Counties of Essex, Suffolk, Bristol, Dukes county, & Nantucket Barnstable & Plimouth a district—seven placaes of rendezvous—Haverhill, Newbury port, Salem, Boston, Plimouth, Taunton and Bridgewater. Middlesex, Norfolk & Worcester a district—five places of rendezvous—Groton, Watertown, Petersham, Worcester & Dedham. Hampshire & Berkshire a district—four places of rendezvous—Pittsfield, Worthington, Northampton & Springfield. I have presumed that it was not intended to mark the exact limits of each subdistrict, as this could not be done without an enumeration of all the towns in the State and, if expedient to be done at all, may be safely confided to the field officers.
I have seen as far as they are in the office of the Secy. of State Mr. Murray’s communications relative to the intercourse between him and Pichon. Part of his letters have been imediately addressed to the President. As far as I have seen there is more evidence of integrity than of wisdom. The details I have not time to write nor you to read.
It is one of the misfortunes to which we are subjected by the wild & irregular starts of a vain, jealous, and half frantic mind that we are obliged to practice an infraction of correct principle—a direct communication between the Prest. & Senate. I am this morning to wait on him & sollicit an interview between him & the committee upon his nomination. The objects are to induce him to alter it, as it respects the person & instead of an individual to propose a commission as it respects the principles on which the negotiation shall commence, and as it respects the scene within which it shall be carried on. On all these points I am told & from good authority he has formed strong opinions. If they are unalterable, I believe, I must vote against the appointment, but at present I think that is not the inclination of a majority. A circumstance confirmatory of the Prests. total ignorance of human nature is that he has frequently declared that he believed the message would add to the federal energies of the legislature.
I am most sincerely yours

Theodore Sedgwick

